MANICURING — COSMETOLOGY The affixing of artificial fingernails to the fingers of customers in a commercial establishment, where the natural nails are buffed or otherwise treated prior to such affixation, constitutes manicuring as that term is utilized in the Oklahoma Cosmetology Act.  The Attorney General has received your request for an opinion wherein you, in effect, ask the following question: Does the affixing of artificial fingernails to the fingers of customers in a commercial establishment, where the natural nails are buffed or otherwise treated prior to such affixation, constitute manicuring as that term is utilized in the Cosmetology Act? The Oklahoma Cosmetology Act is found at 59 O.S. 199.1 [59-199.1], et seq. The word "manicuring" is not specifically defined in the Act but subsection (a) defining the word "cosmetology" uses the term and reads in pertinent part: "Section 199.1 "(a) The word 'cosmetology' shall be defined and construed to mean any one or combination of practices generally and usually, heretofore and hereafter, performed by and known as the occupation of, beauticians, beauty culturists, beauty operators, cosmeticians, cosmetologists or hair dressers, or of any other person holding herself or himself out as practicing cosmetology by whatever designation and within the meaning of this Act and in or upon whatever place or premises; and in particular 'cosmetology' shall be defined as and shall include, but otherwise not limited thereby, the following or any one or combination of practices, to-wit: . . . or manicuring the nails of any person, exclusive of such of the foregoing practices as come within the scope of the practice of the Healing Arts as provided by the laws of this State." (Emphasis added) It is thus clear that manicuring, as the term is ordinarily understood, would be included in this definition of cosmetology. The only other statutory definition referring to manicuring is found in subsection (g) of Section 59 O.S. 199.1 [59-199.1](g), which reads: "The word " manicurist " means a person who gives manicures." The rules and regulations of the Cosmetology Board likewise do not specifically define manicuring, but simply refer to it as a subject of instruction in the various cosmetology courses. Therefore, one must go outside the statutes and the rules and regulations for a workable definition of manicuring to be used in determining the scope of the Cosmetology Act. Webster's Third New International Dictionary, 1963, defines "manicure" as ". . .A treatment for the care of the hands and nails, usually including massage of the hands and cleaning, shaping, and polishing of the nails." Such definition is sufficiently broad to encompass the activity described in your question.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. The affixing of artificial fingernails to the fingers of customers in a commercial establishment, where the natural nails are buffed or otherwise treated prior to such affixation, constitutes manicuring as that term is utilized in the Oklahoma Cosmetology Act.  (James R. Barnett)